Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT, dated as of                      by and between
ViroPharma Incorporated, a Delaware corporation (“Company”), and the officer or
director of the Company whose name appears on the signature page of this
Agreement (such officer or director, together with any corporation, partnership,
trust, association or other entity on whose behalf the director is or was
serving or with whom such director is or was otherwise employed, affiliated or
associated in connection with his service as a director of the Company, being
hereinafter referred to as the “Indemnitee”).

 

WHEREAS, highly competent persons are becoming more reluctant to serve as
officers or directors of corporations unless they are provided with reasonable
protection through insurance or indemnification against risks of claims and
actions against them arising out of their service to, and activities on behalf
of corporations; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Company should act to assure such persons that there will be increased
certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee, intending to be legally bound, do hereby
covenant and agree as follows:

 

Section 1. Services by Indemnitee. Indemnitee agrees to serve as an officer or
director of the Company or other corporation, partnership, joint venture or
other enterprise affiliated with the Company (all of which are collectively
referred to as an “Affiliate”) as an officer or director. Notwithstanding
anything contained herein, this Agreement shall not create a contract of
employment between the Company or an Affiliate and the Indemnitee and the
termination of the Indemnitee’s relationship with the Company or an Affiliate by
either party hereto shall not be restricted by this Agreement.

 

Section 2. Indemnification. Subject to Section 13 below, the Company shall
indemnify Indemnitee for, and hold Indemnitee harmless from and against, any
losses, liabilities, claims; judgments, fines or Expenses (as defined below) at
any time incurred by, or assessed against Indemnitee arising out of or in
connection with the service of Indemnitee as an officer, director, advisory
director, Board Committee member or officer of the Company or of an Affiliate
(collectively referred to as a “Officer or Director of the Company”) to the
fullest extent permitted by the laws of the State of Delaware in effect on the
date hereof or as such laws may from time to time hereafter be

 



--------------------------------------------------------------------------------

amended to increase the scope of such permitted indemnification, provided,
however, the Company shall indemnify an Indemnitee in connection with a
proceeding instituted by an Indemnitee on behalf of the Company, and in
Indemnitee’s capacity as an Officer or Director of the Company (other than an
action to enforce indemnification rights under this Agreement), only if such
Proceeding (as defined below) is authorized by the Board of Directors in the
manner set forth herein. Without diminishing the scope of the indemnification
provided by this Section 2, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights set forth
hereinafter.

 

Section 3. Action or Proceeding Other Than an Action by or in the Right of the
Company. Subject to Section 13 below, the Indemnitee shall be entitled to the
indemnification rights provided herein if Indemnitee is a person who was or is
made a party or is threatened to be made a party to any pending, completed or
threatened Proceeding other than an action by or in the right of the Company, by
reason of (a) the fact that Indemnitee is or was an Officer or Director of the
Company, an Affiliate or any other entity which Indemnitee is or was serving at
the request of the Company, or (b) anything done or not done by Indemnitee in
any such capacity. Pursuant to this Section, Indemnitee shall be indemnified
against Expenses, losses, claims, liabilities, judgments, fines and amounts paid
in settlement (subject to Section 7 below) incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.

 

Section 4. Actions by or in the Right of the Company. Subject to Section 13
below, Indemnitee shall be entitled to the indemnification rights provided
herein if Indemnitee is a person who was or is made a party or is threatened to
be made a party to any pending, completed or threatened Proceeding brought by or
in the right of the Company to procure a judgment in its favor by reason of (a)
the fact that Indemnitee is or was an Officer or Director of the Company, an
Affiliate or any other entity which Indemnitee is or was serving at the request
of the Company, or (b) anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section 4, Indemnitee shall be indemnified against
Expenses, losses, claims, liabilities, judgments, fines and amounts paid in
settlement (subject to Section 7 below) incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company. Notwithstanding the foregoing
provisions of this Section 4, no such indemnification shall be made in respect
of any claim, issue or matter as to which Delaware law expressly prohibits such
indemnification by reason of an adjudication of liability of Indemnitee to the
Company (or otherwise); provided, however, that in such event such
indemnification shall nevertheless be made by the Company to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine equitable under the circumstances.

 

2



--------------------------------------------------------------------------------

Section 5. Indemnification for Costs, Charges and Expenses of Party Who is
Wholly or Partly Successful. Subject to Sections 7 and 13 below, notwithstanding
any provision of this Agreement to the contrary, to the extent that Indemnitee
has been wholly successful on the merits or otherwise involved in any Proceeding
on any claim, issue or matter, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by law, against all Expenses,
judgments, penalties, fines and amounts paid in settlement, incurred by
Indemnitee. For purposes of this Section and without limitation, the termination
of any such claim, issue or matter by dismissal with or without prejudice shall
be deemed to be wholly successful result as to such claim, issue or matter.

 

Section 6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the fact that he or she is or was a Director of the Company, an Affiliate or any
other entity which Indemnitee is or was serving at the request of the Company, a
witness in any Proceeding, Indemnitee shall be indemnified by the Company
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

Section 7. Notification and Defense of Claim. Not later than thirty (30) days
after receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect thereof is made against the Company under
this Agreement, notify the Company of the commencement thereof; but the omission
so to notify the Company will not relieve it from any liability which it may
have to Indemnitee otherwise than under this Agreement. With respect to any such
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

 

(a) the Company (subject to this Section 7) will be entitled to participate
therein at its own expense;

 

(b) except as otherwise provided below, the Company may, assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense thereof except for reasonable costs of investigation or otherwise as
provided below. Indemnitee shall have the right to employ separate counsel in
such Proceeding but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of such Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the fees and expenses of Indemnitee’s separate counsel shall be at
the expense of the

 

3



--------------------------------------------------------------------------------

Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

(c) notwithstanding anything to the contrary set forth in this Agreement, the
Company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any action or claim effected without its written
consent, which shall not be unreasonably withheld; provided however that if the
Company shall not respond to Indemnitee’s request for written consent within
seven (7) days from and after Indemnitee’s request therefor, Indemnitee shall be
permitted to settle any Proceeding and the Company shall be liable to indemnify
Indemnitee hereunder. The Company shall not be permitted to settle any
Proceeding which shall adversely affect Indemnitee without his or her prior
written consent.

 

Section 8. Advancement of Expenses and Costs. All Expenses incurred by or on
behalf of Indemnitee or reasonably expected by the Indemnitee in good faith to
be incurred by the Indemnitee within any three month period shall be paid by the
Company from time to time in advance of the final disposition of such Proceeding
within thirty days after the receipt by the Company of a statement or statements
from Indemnitee requesting from time to time such advance or advances.
Indemnitee’s entitlement to such advancement of Expenses shall include those
incurred in connection with any proceeding by Indemnitee seeking an adjudication
or award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence such expenses incurred or reasonably expected to be
incurred by Indemnitee in connection therewith and shall include or be
accompanied by a written undertaking by or on behalf of Indemnitee to repay such
amount if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified therefor pursuant to the terms of this Agreement.

 

Section 9. Procedure for Determination of Entitlement to Indemnification.

 

(a) When seeking indemnification under this Agreement, Indemnitee shall submit a
written request for indemnification to the Company in the manner contemplated by
Section 7 hereof; which request shall include documentation or information which
is reasonably necessary for the Company to make a good faith determination of
Indemnitee’s entitlement to indemnification hereunder and which is reasonably
available to Indemnitee. Such determination of Indemnitee’s entitlement to
indemnification shall be made not later than 30 days after receipt by the
Company of the Indemnitee’s written request for indemnification. The Secretary
of the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification advise the Board that Indemnitee has made such request for
indemnification.

 

(b) The entitlement of the Indemnitee to indemnification under this Agreement
shall be determined in the specific case by a majority vote of a quorum of the
Board consisting of Disinterested Directors (as hereinafter defined). If such a
quorum is not obtainable or if such majority vote of Disinterested Directors so
directs, the determination shall be made by Independent Counsel (as defined
below). All fees and

 

4



--------------------------------------------------------------------------------

expenses of the Independent Counsel incurred in connection with acting pursuant
to this Agreement shall be borne by the Company.

 

(c) In the event the determination of entitlement is to be made by Independent
Counsel, such Independent Counsel shall be selected by the Board and approved by
Indemnitee. Upon failure of the Board to so select such Independent Counsel or
upon failure of Indemnitee to so approve, such Independent Counsel shall be
selected by the Chancellor of the State of Delaware or such other person as the
Chancellor shall designate to make such selection.

 

(d) If such majority of Disinterested Directors or Independent Counsel shall
have determined that Indemnitee is not entitled to indemnification to the full
extent of Indemnitee’s request, Indemnitee shall have the right to seek a
determination as to his or her entitlement to indemnification in accordance with
the procedures set forth in Section 9 hereof.

 

Section 10. Presumptions and Effect of Certain Proceedings.

 

(a) Upon making such request for indemnification, Indemnitee shall be presumed
to be entitled to indemnification hereunder and the Company shall have the
burden of proof in determining that Indemnitee is not so entitled. If a
determination of whether Indemnitee is entitled to indemnification hereunder is
not made in accordance with Section 9 hereof within 30 days after receipt by the
Company of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent (i) misrepresentation by
Indemnitee of a material fact in the request for indemnification or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by Delaware law; provided, however, that at the initiation of an
action for a determination as to the Indemnitee’s right to indemnification under
Delaware law, the Indemnitee shall at the outset of such judicial determination,
undertake to reimburse the Company upon such final determination. The
termination of any Proceeding by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself,
adversely affect the rights of Indemnitee to indemnification hereunder except as
may be specifically provided herein, or create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company or create a presumption
that with respect to any criminal action or proceeding that Indemnitee had
reasonable cause to believe the Indemnitee’s conduct was unlawful.

 

(b) For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, an Affiliate or any other entity
Indemnitee is or was serving at the request of the Company, including financial
statements, or on information supplied to Indemnitee by the officers of the
Company or an Affiliate in the course of their duties, or on the advice of legal
counsel for the Company or an Affiliate or on information or records given or
reports made to the Company or an Affiliate by an

 

5



--------------------------------------------------------------------------------

independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or an Affiliate. The provisions of
this Section 10(b) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(c) The knowledge and/or action, or failure to act, of any director, officer,
agent or employee of the Company, an Affiliate or any other entity Indemnitee is
or was serving at the request of the Company shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

Section 11. Remedies in Cases of Determination not to Indemnify or to Advance
Expenses.

 

(a) In the event that (i) a determination is made that Indemnitee is not
entitled to indemnification hereunder, (ii) advances are not made pursuant to
Section 8 or (iii) payment has not been timely made following a determination of
entitlement to indemnification pursuant to Sections 9 and 10, Indemnitee shall
be entitled to seek a final adjudication in an appropriate court of the State of
Delaware or any other court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification in advance. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in arbitration to be conducted by a panel
of three arbitrators in Delaware or in Philadelphia, Pennsylvania, pursuant to
the rules of the American Arbitration Association then prevailing, such award to
be made within 60 days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee’s right to seek arbitration of any such
claim.

 

(b) In the event a determination has been made, in whole or in part, that
Indemnitee is not entitled to indemnification, any such judicial proceeding or
arbitration shall be made de novo and Indemnitee shall not be prejudiced by
reason of any prior determination that Indemnitee is not entitled to
indemnification.

 

(c) If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or Section 10 hereof that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration in the absence of (i) a misrepresentation of
a material fact by Indemnitee or (ii) a final judicial determination that all or
any part of such indemnification is expressly prohibited by law.

 

(d) Subject to Section 13 below, the Company agrees that it shall be precluded
from asserting that the procedures and presumptions of this Agreement are not
valid, binding and enforceable, and further agrees to stipulate in any such
court or before any such arbitrators that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertion to the
contrary.

 

(e) If, after the Company has previously determined that Indemnitee is not
entitled to indemnification, a court or arbitration panel determines that
Indemnitee is so

 

6



--------------------------------------------------------------------------------

entitled hereunder, to the extent deemed appropriate by the arbitrators or the
court, interest shall be paid by the Company to the Indemnitee at a reasonable
interest rate from and after the date on which the Company had denied
Indemnitee’s entitlement to indemnification hereunder, for amounts which the
Company indemnifies the Indemnitee.

 

Section 12. Expenses Incurred by Indemnitee to Enforce this Agreement.
Reasonable expenses incurred by Indemnitee in connection with the preparation
and submission of Indemnitee’s request for indemnification hereunder shall be
borne by the Company. In the event that Indemnitee is a party to or intervenes
in any proceeding in which the validity or enforceability of this Agreement is
at issue or seeks an adjudication or award in arbitration to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee, if Indemnitee prevails in whole in such action, shall be entitled to
recover from the Company and shall be indemnified by the Company against, any
Expenses incurred by Indemnitee. If it is determined that the Indemnitee is
entitled to indemnification of part (but not all) of the indemnification so
requested, Expenses incurred in seeking enforcement of such partial
indemnification shall be reasonably prorated among such claims, issues or
matters.

 

Section 13. Limitations on Indemnification. Notwithstanding anything to the
contrary set forth in this Agreement, and not in limitation of the restrictions
of the Company’s liability under applicable law, no indemnity pursuant to this
Agreement shall be paid by the Company: (a) on account of any claim against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law; (b) on account of
Indemnitee’s conduct that was knowingly fraudulent or deliberately dishonest, or
that constituted willful misconduct; (c) on account of Indemnitee’s conduct that
constituted a breach of Indemnitee’s duty of loyalty to the Company or resulted
in any personal profit or advantage to which Indemnitee was not legally
entitled; (d) for which payment has actually been made to Indemnitee under a
valid and collectable insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, by-law or agreement; (e) if
indemnification is not lawful (and, in this respect, both the Company and
Indemnitee have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication); or (f) in connection with any Proceeding by Indemnitee against
the Company or its directors, officers, employees or other agents other than as
set forth in Section 12 above, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board of
Directors of the Company, or (iii) such indemnification is provided by the
Company, in its sole discretion, pursuant to the powers vested in the Company
under the Delaware General Corporation Law; provided, however, that until the
final and non-appealable determination by a court of competent jurisdiction as
to any of the foregoing, the Indemnitee shall be entitled to indemnification
hereunder (including Expenses) so long as the Indemnitee executes an undertaking
to reimburse the Company promptly upon any such determination.

 

7



--------------------------------------------------------------------------------

Section 14. Non-Exclusivity. The rights of indemnification and to receive
advances as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s, any Affiliate’s or other entity’s certificate of
incorporation or other organizational document, the By-Laws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration, rescission or replacement of this Agreement or any provision hereof
shall be effective as to Indemnitee with respect to any action taken or omitted
by such Indemnitee in Indemnitee’s position with the Company or an Affiliate or
any other entity which Indemnitee is or was serving at the request of the
Company prior to such amendment, alteration, rescission or replacement.

 

Section 15. Duration of Agreement. This Agreement shall apply to any claim
asserted and any Expenses incurred in connection with any claim asserted on or
after the effective date of this Agreement and shall continue until and
terminate upon the later of: (a) 10 years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Sections 2, 3
or 4 of this Agreement; or (b) the final non-appealable termination of all
pending or threatened Proceedings of the kind described herein with respect to
Indemnitee. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee’s
spouse, assigns, heirs, devisee, executors, administrators or other legal
representatives.

 

Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that are not themselves invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

Section 17. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

Section 18. Headings. The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

8



--------------------------------------------------------------------------------

Section 19. Definitions. For purposes of this Agreement:

 

(a) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

 

(b) “Expenses” shall include all reasonable attorneys’ fees and costs,
retainers, court costs, transcripts, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses
reasonably incurred in connection with asserting or defending claims.

 

(c) “Independent Counsel” shall mean a law firm or lawyer that neither is
presently nor in the past five (5) years has been retained to represent: (i) the
Company or Indemnitee in any matter material to either such party, or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any firm or person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

 

(d) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, provided,
however, that the term “Proceeding” shall include any action instituted by an
Indemnitee (other than an action to enforce indemnification rights under this
Agreement) only if such action is authorized in the manner set forth in Section
8 hereof.

 

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto, provided, however, that any such mutually agreed upon
supplement, amendment or modification shall not require stockholder approval if
such modification, amendment or supplement is made to conform to any amendment
or revision of Delaware General Corporation Law which expands the Indemnitee’s
right to indemnification thereunder or is otherwise beneficial to Indemnitee or
in the sole judgment of the Board of Directors of the Company, does not
materially and adversely affect the rights and protection of the Company.

 

Section 21. No Duplicative Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

9



--------------------------------------------------------------------------------

Section 22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to the address appearing on the signature page hereof.

 

(b) If to the Company to:

 

      ViroPharma Incorporated

      397 Eagleview Boulevard

      Exton, PA 19341

      Attention: General Counsel

 

or such other address as may have been furnished to Indemnitee by the Company or
to the Company by Indemnitee, as the case may be.

 

Section 23. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
without regard to the conflict of laws doctrines of Pennsylvania or any other
jurisdiction.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VIROPHARMA INCORPORATED

By:

       

Michel de Rosen

   

CEO and President

INDEMNITEE

 

[NAME]

   

[TITLE]

   

Address:

               

 

11